DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 05/02/2022.  
Claim(s) 1-20 is/are pending in the application.
Independent claim(s) 1, 9, 17 was/were amended.
Dependent claim(s) 2-3, 7-8, 10-11, 15-16, 18-20 was/were amended.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed over the prior art. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Non-Final Rejection, dated 02/04/2022, claim(s) 1-20 (after careful review and search (with respect to independent claim(s) 1, 9, 17)) was/were allowed over the prior art. However, independent claim(s) 1, 9, 17 was/were rejected under 36 U.S.C. 112(b) for antecedent basis issues. Additionally, claim(s) 2-3, 8, 10-11, 16, 18-20 was/were objected for minor formalities.

In response to the Non-Final Rejection, Applicant amended claim(s) 1-3, 7-11, 15-20 to fix/overcome the aforementioned issues.

As such, claim(s) 1-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 9, 17 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-20 and specifically independent claim(s) 1, 9, 17, the prior art search was found to neither anticipate nor suggest a method/system/medium, comprising: receiving, by a user interface, data indicating: a first object name, a corresponding file path of a model of the first object; a camera location, off the object, from which the first object is viewed in response to appearing on a display; a reference location that defines a location that is the focus of the view from the camera location; and an animation of the first object, the animation comprising a stack of atomic animation functions that affect the view of one or more of the first object or the camera; storing the object name, the file path, the camera location, the reference location, and atomic animation functions in a memory; in response to receiving data indicating the first object was selected, automatically retrieving the model based on the file path; providing, by the display, a view of the model of the first object consistent with the camera location and the reference location; and executing the stored atomic animation functions to animate the model of the first object (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612